Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Carson Fincham on 6/2/2021.
The application has been amended as follows: 
Claims 1, 9-11, and 16 are allowed.
All other claims have been cancelled.
The claims have been amended as follows:
1.	(Currently amended) A chemical or biological warfare agent decontamination system, comprising: 
a drone that is transformable between an un-manned ground travel mode in which the drone drives along the ground and an un-manned flight travel mode in which the drone flies above the ground, the drone comprising:
a detector;
a control system in communication with the detector, the control system being operable to receive readings from the detector and to guide the drone to a hot spot indicated by the readings; and
a solution as part of a payload, the solution comprising (i) a sealer and (ii) at least one of an emulsifier and a flocculating agent, and wherein the drone is operable to deploy the payload at the hot spot.

2-8.	(Cancelled)

9.	(Previously presented) The chemical or biological warfare agent decontamination system of claim 1, wherein the drone is operable to deploy the payload onto a human, thereby decontaminating the human that was poisoned using a non-toxic and environmentally friendly decontamination agent.

10.	(Currently amended) The chemical or biological warfare agent decontamination system of claim 1, wherein the  drone is operable to deploy the payload onto another drone, thereby utilizing the 

11.	(Previously presented) The chemical or biological warfare agent decontamination system of claim 1, wherein the drone comprises at least two drones, and wherein a first payload of a first drone comprises a first solution and wherein a second payload of a second drone comprises a second solution.

12-15.	(Cancelled)

16.	(Previously presented) The chemical or biological warfare agent decontamination system of claim 1, wherein the control system of the drone is operable to use wind direction and speed to direct and spread the payload.

17-18.	(Cancelled)

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a chemical/biological warfare agent decon system that uses a drone, a detector, a control system and a solution comprising a sealer, and an emulsifier or flocculating agent, to guide and deploy the solution to a hot spot.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641